Citation Nr: 0205877	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than in August 
1996 for a total disability rating based on individual 
unemployability (TDIU).  

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person, or 
at the housebound rate.  

3.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  

The appeal regarding the effective date for TDIU benefits 
arose from a January 1998 rating action entered by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  In that decision, TDIU benefits 
were awarded, effective from August 1996.  A notice of 
disagreement with the effective date assigned was received in 
March 1998, and the appeal was perfected in September 1998.  
The matter was subsequently forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC, and in October 
1999, the Board denied that claim.  

The veteran appealed this decision to the Court of Appeals 
for Veterans Claims (Court).  In June 2001, the Court vacated 
the Board's decision, and remanded the matter to the Board 
for proceedings consistent with its order to vacate.  The 
case was then returned to the Board, and in October 2001, the 
Board wrote to the veteran's representative and provided a 
period of 90 days in which to submit additional argument and 
evidence in support of the appeal.  No further communication 
has been received from either the veteran's representative or 
the veteran, and it is presumed that it is their desire to 
have the Board proceed to address the merits of this claim on 
the current record.  

The claim regarding entitlement to special monthly 
compensation benefits arose from an April 1998 rating action 
and was perfected for appeal in September 1998.  The case was 
then forwarded to the Board, which in October 1999 deferred 
action on this issue pending development of the third issue 
on appeal, the claim for an increased rating for PTSD.  The 
increased rating for PTSD claim arose from an April 1997 
rating action.  Disagreement with that decision was received 
in December 1997, but no further action on this matter was 
taken until the Board considered the matter in October 1999.  
As described above, at that time the Board denied the earlier 
effective date claim, but remanded the claim for an increased 
rating for PTSD, directing the RO to issue a statement of the 
case concerning that issue.  Thus, while the veteran appealed 
the earlier effective date claim to the Court, the other two 
claims remained pending before VA, or were undergoing 
additional development.  

In October 1999, the RO issued the statement of the case 
requested by the Board regarding the PTSD claim, and later 
that month the veteran perfected this aspect of his appeal.  
The case was then returned to the Board, and in March 2001, 
these claims (for special monthly compensation and increased 
rating for PTSD) were remanded to the RO for yet further 
development.  After undertaking this development, these 
claims have since been returned to the Board, where they may 
now be addressed together again with the earlier effective 
date claim.  


FINDINGS OF FACT

1.  A February 1995 rating action that confirmed a 30 percent 
evaluation for PTSD was not timely appealed and became final. 

2.  In April 1997, the RO construed an August 1996 outpatient 
treatment record as an informal claim from the veteran for 
increased benefits, and provided him a copy of a formal 
application for TDIU benefits to submit if he chose to pursue 
such a claim.  

3.  In December 1997, the RO received a completed formal 
application for TDIU benefits from the veteran.  

4.  The veteran's August 1996 outpatient treatment record may 
be construed as a claim for TDIU benefits.  

5.  The only service connected disability for which the 
veteran received treatment for many years prior to August 
1996 was PTSD.  

6.  It is not factually ascertainable that the veteran's 
service connected disabilities increased in severity within 
one year prior to August 1996.  

7.  The veteran is service connected for PTSD, which by this 
decision is rated 100 percent disabling; scars of the left 
cheek and chin rated 10 percent disabling; the residuals of a 
gunshot wound to the chest rated 10 percent disabling; a scar 
of the right side of the neck rated 10 percent disabling; 
residual gunshot wound to the right thigh rated 10 percent 
disabling; defective hearing rated 10 percent disabling; and 
a right ankle disability rated non-compensably disabling.  

8.  The veteran's service-connected disabilities do not 
render him unable to care for his daily personal needs 
without assistance from others, unable to protect himself 
from the hazards and dangers of daily living, or 
substantially confined to his dwelling.

9.  The veteran is demonstrably unable to obtain or retain 
employment as a result of his PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 1996 
for an award of TDIU benefits have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5110, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400(o)(1)(2), 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

2.  The criteria for an award of special monthly 
compensation, based upon a need for regular aid and 
attendance or being housebound, are not met. 38 U.S.C.A. 
§§ 1114, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.350, 3.352 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, (2001), and 4.129, 4.130, Diagnostic Code 9411 
(Regulations in effect prior to November 7, 1996); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

In regard to the earlier effective date claim, the nature of 
the claim is such that the record is essentially fixed, since 
the relevant evidence relates to a period of time long past.  
Further, neither the veteran nor his representative has 
identified any other relevant evidence concerning this issue 
that should be obtained.  Thus, the Board is satisfied that 
the VA's duty to assist in the development of this case has 
been met.   

The Board also observes that through the statement of the 
case and the vacated October 1999 Board decision, the veteran 
has been informed of the criteria required to establish 
entitlement to the benefit he seeks in this regard and of the 
evidence considered in connection with his claim.  Under 
these circumstances, the Board concludes that VA also has met 
its notice requirements pursuant to the provisions of the 
VCAA and that no further development in this regard is 
required.

Similarly, with respect to the claim for special monthly 
compensation, the veteran was notified of the evidence 
required in order for him to be entitled to this benefit in 
the August 1998 statement of the case.  This document also 
adequately informed him of the information and evidence 
needed to substantiate his claim, thereby meeting the 
notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed in this regard.    

As to the duty to assist, it is observed that it is the 
current medical records which are the most probative with 
respect to this benefit.  The veteran would obviously be 
aware of the treatment he has received, which he has 
indicated has been all from VA facilities, and it appears 
that the records of this treatment have been associated with 
the claims file.  Further, the veteran was examined for VA 
purposes in connection with this aspect of his appeal as 
recently as in June 2001.  Thus, the Board finds that the 
development requirements of the VCAA regarding this claim 
also have been met.    

With respect to the claim for an increased rating for PTSD, 
it does not appear that the veteran was ever made aware of 
the fact that the criteria for evaluating that impairment 
changed during the course of his appeal, and that a proper 
consideration of it would entail a review under both the old 
and new criteria.  Since, however, in the decision below the 
Board is granting a 100 percent schedular rating for PTSD, 
this failure, or any other failure to adhere to the 
requirements of the VCAA concerning this matter is of no 
practical importance.  


Earlier Effective Date for TDIU Benefits

A review of the record reflects that in a 1946 rating action, 
the veteran was service connected for a right ankle 
disability rated 10 percent disabling; the residuals of a 
gunshot wound to the face and neck rated 0 percent disabling; 
a residual scar from a gunshot wound to the right back rated 
0 percent disabling; a residual scar from a gunshot wound to 
the right knee rated 0 percent disabling; and for the 
residuals of a gunshot wound to the chest rated 0 percent 
disabling.  

In a 1947 rating action, the 10 percent evaluation for the 
veteran's ankle disability was reduced to 0 percent.  At the 
same time, however, he was assigned a 10 percent rating for 
gunshot wound scars to his face; a 10 percent rating for the 
gunshot wound to the neck; a 10 percent rating for the 
gunshot wound to the posterior chest; and a 10 percent rating 
for the gunshot wound to the right thigh.  This resulted in a 
combined disability evaluation of 30 percent, effective from 
September 1947.  These individual ratings have remained in 
effect to the present time.  

In a 1965 rating action, the veteran was awarded service 
connection for hearing loss which was assigned a non-
compensable disability evaluation.  In a 1984 rating action, 
this particular evaluation was increased to 10 percent, 
effective from June 1983.  At that time, the veteran's 
combined service connected disability evaluation increased to 
40 percent.  

In May 1992, the veteran submitted an informal application 
for service connection for PTSD, and to increase the ratings 
assigned for his other service connected disabilities.  In an 
August 1992 rating action, service connection for PTSD was 
granted, effective from March 1992.  At the same time, a 30 
percent disability evaluation was assigned for that disorder.  
The veteran's other claim for increased ratings were denied.  
By this action, the veteran's combined service connected 
disability evaluation increased to 60 percent.  The veteran 
was informed of this decision and of his appellate rights in 
a September 1992 letter.  This action, however, was not 
appealed and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  

In July 1993, the veteran submitted another informal 
application for increased ratings for his service connected 
disabilities, claiming he was 100 percent disabled.  This 
claim was denied in an October 1993 rating action.  The 
veteran was informed of this decision and of his appellate 
rights in a December 1993 letter to him from the RO.  He did 
not appeal this decision, and, accordingly, it became final.  

In August 1994, the veteran submitted yet another informal 
claim for benefits, including increased ratings for his 
service connected disabilities, and entitlement to aid and 
attendance benefits.  These claims were denied in a February 
1995 rating action.  The veteran submitted a notice of 
disagreement with this action in September 1995, and a 
statement of the case was issued in November 1995.  A 
supplemental statement of the case was issued in May 1996, 
but it was not until more than 60 days later that the RO 
received a substantive appeal from the veteran.  Thus, the 
February 1995 rating action became final, as a timely appeal 
was not perfected.  The RO advised the veteran in April 1997 
that his appeal was considered untimely, and he was given an 
opportunity to contest the decision regarding the issue of 
timeliness of the appeal.  As it happens, however, no further 
communication from the veteran was received regarding the 
timeliness question, so the decision regarding the timeliness 
question also has become final.  

In February 1997, the RO received an outpatient treatment 
record dated in August 1996, reflecting that the veteran's 
PTSD was considered to be productive of severe social and 
industrial impairment.  The RO construed that to be a claim 
for an increased rating for PTSD, and in an April 1997 rating 
action, awarded the veteran a 70 percent evaluation for that 
disability, effective from August 1996.  At the same time, 
the veteran was forwarded a formal application for TDIU 
benefits.  No response was immediately received from the 
veteran, but in the routine course of business, the veteran 
underwent a psychiatric examination for VA purposes in 
October 1997.  Shortly, thereafter, the 70 percent evaluation 
for PTSD was confirmed by an October 1997 rating action.  

In December 1997, the RO received a letter from the veteran's 
representative.  This letter ran 11 pages, and included a 
copy of a formal application for TDIU benefits (VA Form 8940) 
apparently completed by the veteran.  Other than this 
application, and the veteran's name set forth in the caption 
to the letter, this correspondence from the veteran's 
representative was so generally worded that it could have 
been applicable to any claim or claimant.  Nevertheless, it 
did include the following sentence:

If a prior Rating Decision has been postmarked 
within twelve (12) months from the date of this 
letter, this letter constitutes a Notice of 
Disagreement to that Rating Decision.

Since the only rating actions dated within 12 months of this 
letter concerned the evaluation of the veteran's PTSD, this 
letter was construed as a notice of disagreement with the 
evaluation assigned for that disability.  This issue will be 
addressed below, but as to the TDIU claim that accompanied 
this letter, the RO granted that benefit in a January 1998 
rating action, effective from August 1996.  This appeal of 
the effective date assigned for that benefit ensued.  

A total disability rating for compensation may be assigned 
pursuant to 38 C.F.R. § 4.16, where the schedular rating is 
less than total.  This contemplates a situation when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability, provided that 
where there is only one service connected disability, this 
disability shall be rated at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

Under applicable criteria, the effective date for increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2).  

As set forth above, it is obvious the veteran did not meet 
the schedular criteria for TDIU benefits until the April 1997 
rating action which assigned a 70 percent evaluation for 
PTSD, effective from August 1996.  This resulted in a 
combined service connected disability evaluation of 80 
percent.  Because the August 1996 treatment record was 
considered by the RO to have been an informal claim for 
increased benefits (as permitted by 38 C.F.R. § 3.157) and 
because the RO recognized that following the April 1997 
rating action, the veteran then met the minimum rating 
criteria for TDIU benefits, the veteran was essentially 
invited to submit a formal application for TDIU benefits, 
when the RO forwarded to him a copy of the application for 
that benefit.  This action is in keeping with the provisions 
of 38 C.F.R. § 3.155, which provide that upon the receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  

The veteran's formal claim for TDIU benefits was received in 
December 1997.  Clearly, this is within one year of when the 
form was went to the veteran in April 1997.  Thus, by 
operation of 38 C.F.R. § 3.155, this formal claim for 
benefits is considered to have been received at the time of 
receipt of the informal claim, i.e., in August 1996.  Having 
thus established the date of receipt of the TDIU claim as in 
August 1996, the Board must now look to the all the evidence 
of record prior to that time to ascertain whether an increase 
in disability was ascertainable during the preceding one year 
period, to determine the appropriate effective date for 
increased TDIU benefits under 38 U.S.C.A. § 5110 (b) (2); 
38 C.F.R. § 3.400 (o) (2),

In this regard, it is useful to point out that the veteran 
apparently has not worked since 1962, owing to impairment 
that arose from the post operative residuals of a brain tumor 
that included left sided hemiplegia.  From that time, until 
the 1990's when the veteran was diagnosed to have PTSD and 
treatment for that disorder commenced, there are virtually no 
records of any treatment for the veteran's other various 
service connected disabilities.  Indeed, it was not until 
September 1991, that the veteran reported that within the 
past two weeks he started to have combat nightmares, and it 
was not until March 1992, that the records include a 
diagnosis of PTSD.  At that time, the counselor treating the 
veteran considered the disability to be chronic and severe, 
although when the veteran was examined for VA purposes in 
July 1992, his PTSD impairment was characterized as 
productive of only "moderate severity."  

Nevertheless, outpatient treatment records dated thereafter 
show that the veteran continued to receive fairly regular 
treatment/counseling for PTSD through August 1996, and that 
on those occasions when the level of severity was indicated, 
the disability was consistently characterized as chronic and 
severe.  The only exception to this was reflected on the 
report of the examination conducted for VA purposes in 
December 1995, when it was noted that the veteran's PTSD was 
considered to be productive of only mild impairment.  

As to the August 1996 treatment record from which the RO 
granted TDIU benefits, that document reflects an examiners 
opinion that the veteran's "PTSD is of such intensity that 
his ability to establish and maintain effective or favorable 
relationships with people is severely impaired; that his 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment."  This description of the veteran's 
impairment precisely matched the schedular criteria in effect 
at that time, for assigning a 70 percent rating for 
psychiatric disability.  See 38 C.F.R. Part IV, Diagnostic 
Code 9411, effective prior to November 1996.  As stated 
above, upon review of this record, the veteran was awarded a 
70 percent schedular evaluation for PTSD, and awarded TDIU 
benefits.  

The foregoing facts essentially reflect that, with the 
exception of the reports of examination conducted for VA 
purposes in July 1992 and December 1995, the veteran's PTSD 
has been considered by those who have been treating him to be 
productive of severe impairment.  It thus may be reasonably 
concluded that prior to August 1996, the level of disability 
caused by PTSD has been essentially level since 1992.  From 
that conclusion, it follows that an increase in disability 
did not occur within the one year period prior to the receipt 
of the veteran's claim in August 1996.  That being so, the 
regulations specifically provide that the date of receipt of 
the claim shall be the  effective date for an increase in 
disability compensation.  Since in this case the increased 
TDIU benefits at issue were made effective from the date of 
receipt of the veteran's claim in August 1996, there is no 
basis for assigning an effective date for those benefits 
earlier than that which has been designated by the RO. 


Compensation for Aid and Attendance, or at the Housebound 
Rate

Under applicable law, special monthly compensation is payable 
where a veteran suffers from service-connected disability, 
which renders him or her permanently bedridden or so helpless 
as to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(b) 
(2001).  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity to protect himself from 
the hazards or dangers of his daily environment.  Bedridden 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a); see, e.g., Turco v. Brown, 9 Vet.App. 222 
(1996).

If a veteran does not qualify for increased compensation 
based on a need for aid and attendance, increased 
compensation may be paid if the veteran has a single service-
connected disability rated 100 percent and, additional 
service connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service connected disability and involving different 
anatomical segments or bodily systems or, is permanently 
housebound by reason of disability.  This requirement is met 
when the veteran is substantially confined as a direct result 
of service connected disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 CFR 3.350(i).  

As indicated above, since the early 1960's, the veteran has 
suffered from the residuals of brain surgery, which have 
included left sided hemiplegia.  The record also shows that 
he has been confined to a wheel chair for many years.  In 
view of these impairments, the veteran was granted additional 
aid and attendance benefits for non-service connected 
disability pension purposes in 1991.  Accordingly, what must 
be determined in this case is whether the veteran's service 
connected disabilities (identified earlier in this decision) 
by themselves cause such impairment as to satisfy the 
criteria for aid and attendance benefits, or otherwise render 
him housebound.

In this regard, the veteran was examined for purposes of 
addressing these particular questions in June 2001.  At that 
time, it was recorded that the veteran was then residing in a 
VA hospital nursing home.  He was wheel chair bound, could no 
longer manage benefit payments in his own best interest, and 
had worsening memory problems.  It was also recorded that the 
veteran occasionally became lost outside of his immediate 
surroundings, had intermittent bowel and bladder 
incontinence, and required assistance with bathing, dressing 
and meal preparation.  Clearly, the veteran may be considered 
housebound, and in need of regular aid and attendance.  
Significantly, however, the only service connected disability 
listed as contributing to this condition was PTSD, but it was 
specifically noted that PTSD was "not primarily responsible 
for need with assistance and aid."  Rather, it was the 
veteran's non-service connected paralysis and its limitations 
which were identified as the "significant disabilities for 
which [the veteran] requires assistance."  

A similar conclusion was set forth on the report of a 
psychiatric examination conducted for VA purposes in June 
2001.  [Curiously, in this examination report, it was 
indicated that the veteran was currently living alone, and 
had professional home health assistance come in 3 times per 
week to aid him with his daily activities.  It was also noted 
that the veteran's brother lived nearby and that he also 
assisted the veteran in his daily activities.]  In any event, 
while the examiner who evaluated the veteran's psychiatric 
impairment did point out that he believed the veteran's PTSD 
would render the veteran unemployable even without the 
veteran's severe non-service connected physical disabilities, 
it was the examiner's ultimate conclusion that the veteran's 
PTSD symptoms "alone are not keeping [the veteran] from 
performing activities of daily living."

Although the veteran obviously has a disabling service-
connected psychiatric disorder, the existence of which is 
certainly recognized among his other impairments, it is not 
shown to be responsible, either by itself or in combination 
with the veteran's other service-connected disabilities, to 
have caused the impairment that now requires the veteran to 
have the assistance of others to perform the activities of 
daily living.  The cause of this level of impairment is 
obviously the veteran's non-service connected disabilities.  
In view of that, a basis upon which to award special monthly 
compensation because of a need for regular aid and 
attendance, or by virtue of being housebound, has not been 
presented.  

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

As previously indicated, the record reflects that in an 
August 1992 rating action the veteran was awarded service 
connection for PTSD based on his World War II combat 
experiences.  At that time he was assigned a 30 percent 
disability evaluation effective from March 1992.  This 30 
percent evaluation remained in effect until the April 1997 
rating action, currently on appeal.  That decision was made 
after the RO reviewed an August 1996 VA outpatient treatment 
record that it had apparently received in February 1997.  
Construing this record as an informal claim for benefits, and 
considering it reflected a physician's view that the 
veteran's PTSD was productive of severe social and industrial 
impairment, the veteran was assigned a 70 percent disability 
evaluation, effective from the August 1996 record.

Since that time, the record does not make clear if the 
veteran continued to receive outpatient treatment for his 
PTSD, but he was examined for VA purposes in connection with 
this disability in October 1997, and again in June 2001.  The 
October 1997 examination report revealed that the veteran 
experienced intrusive thoughts of the war and systematically 
avoided discussions that related to the war.  The veteran was 
oriented, however, and his speech was described as coherent, 
relevant, and goal directed.  Nevertheless, it was noted that 
he had to stop and think for the appropriate word, and that 
he got annoyed when he forgot a name or a date.  The 
veteran's affect was described as depressed.  The examiner 
diagnosed the veteran with PTSD, in addition to a "mental 
disorder due to brain damage" from the veteran's previous 
surgeries.  He also commented that the veteran's mental 
faculties had been compromised by the brain operation and 
that this compromise was worsened by the stress from the 
veteran's PTSD symptomatology.  The examiner, however, did 
not consider it possible to distinguish what part of the 
veteran's incapacitation was due to the symptoms of PTSD and 
what was due to the organic compromise.  

The June 2001 examination report revealed that the veteran 
complained that he suffered from nightmares and flashbacks of 
his war experiences that had worsened as he has aged.  He 
also complained of significant symptoms of avoidance, 
hypervigilance, exaggerated startle response, anxiety, 
irritability and insomnia.  Further, the veteran related that 
when he relived his war experiences, he became very depressed 
and hopeless.  The veteran was, however, described as alert, 
oriented, and cooperative, and his speech was considered 
appropriate in rate and volume.  His mood was depressed and 
anxious, and his affect was restricted.  His memory and 
concentration were described as exhibiting some limitations.  
The examiner concluded that the veteran had PTSD, and that 
this disorder contributed significantly to the degree of the 
veteran's current disability.  Further, it was the examiner's 
conclusion that "it is more likely than not that even if 
[the veteran] did not have severe physical disabilities, he 
would be unemployable due to the PTSD."    

Because this matter is considered to have arisen from an 
August 1996 claim for benefits, it must be recalled that the 
criteria for evaluating psychiatric impairment changed during 
the course of the appeal.  That change occurred on November 
7, 1996.  As such, there are essentially two sets of criteria 
to consider, i.e., those which were in effect prior to 
November 7, 1996, and those which became effective on that 
date.  The criteria providing the more favorable result 
controls.  See Baker v. West, 11 Vet. App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Under the criteria for evaluating mental disorders in effect 
prior to November 7, 1996, the principle of social and 
industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produced 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
Assessment of the severity of the disability was to be based 
upon actual symptomatology as it affected social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  VA was not to under-
evaluate the emotionally sick veteran with a good work 
record, nor over-evaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  

Under the provisions of 38 C.F.R. Diagnostic Code 9411, in 
effect at the time the veteran initiated his appeal, PTSD was 
rated as follows:

A 100 percent rating was assigned when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the 
community; when there was totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable 
relationships with people was severely impaired, with 
psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to 
obtain or retain employment.


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Moreover, if any one of the 
three criteria set forth in Diagnostic Code 9411 for a 100 
percent rating are met, a 100 percent rating shall be 
assigned.  See Johnson v. Brown, 7 Vet.App. 95 (1994).  

The foregoing record reflects that the veteran's PTSD has 
been recognized for many years as productive of severe 
disability.  Since he has not actually had any employment for 
several decades following his brain surgery in the early 
1960's, long before he was diagnosed to have PTSD, it is 
somewhat difficult to precisely ascertain the extent to which 
PTSD causes industrial impairment.  Nevertheless, it was the 
judgment of the physician who examined the veteran for VA 
purposes in 2001 that, regardless of the impairment that 
followed the veteran's brain surgery, the veteran's PTSD 
would render him unemployable.  In view of this, the Board is 
of the opinion that under the circumstances of this case, the 
evidence satisfactorily shows the veteran's PTSD to have 
rendered him demonstrably unable to obtain or retain 
employment.  Therefore, the criteria for a 100 percent rating 
for PTSD in effect prior to November 1996 have been met in 
this case, and the veteran's appeal in this regard may be 
granted.

Since the Board has determined that the criteria for a 100 
percent schedular evaluation are met under the criteria in 
effect prior to November 1996, consideration of the veteran's 
appeal under the criteria in effect after that date is not 
warranted at this time as that could not produce a more 
favorable result.  Any future evaluation of the veteran's 
disability, however, will be accomplished using the current, 
post-November 7, 1996, criteria.  




ORDER

An effective date prior to August 1996, for TDIU benefits is 
denied.

Entitlement to special monthly compensation, based upon a 
need for regular aid and attendance or being housebound, is 
denied.

Subject to the law and regulations governing the payment of 
monetary awards, a 100 percent schedular evaluation for PTSD 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

